Citation Nr: 1722692	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative residuals, open reduction and internal fixation, left navicular, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied claims for increased ratings for service-connected postoperative residuals, open reduction and internal fixation, left navicular, evaluated as 10 percent disabling, and service-connected bilateral pes planus, currently evaluated as 10 percent disabling.  

In December 2016, the Veteran was afforded a videoconference hearing before the undersigned, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b).


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative residuals, open reduction and internal fixation, left navicular, are shown to have been productive of subjective complaints of pain but no more than a moderate limitation of motion.

2.  The Veteran's service-connected bilateral pes planus is shown to be productive of subjective complaints of pain and weakness, but it is not shown to have been manifested by unilateral severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected postoperative residuals, open reduction and internal fixation, left navicular, are not shown to have been met.  38 U.S.C.A. §§  1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2016).

2.  The criteria for a rating in excess of 10 percent for pes planus are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected  postoperative residuals, open reduction and internal fixation, left navicular, and service-connected bilateral pes planus.   During his hearing, held in December 2016, he testified that his left ankle is productive of symptoms that include pain, swelling, and tenderness.  He disagreed with findings as to a lack of a shoe-wear pattern in one of his examinations, because he wears many different pairs of shoes.  He stated that since 2010, he has self-treated his symptoms, to include use of anti-inflammatories and application of ice packs.  He further testified that he has symptoms that include pain, weakness, fatigue, and tenderness of his feet, and inwardly-inverted ankles.  He stated that he had been given orthotics that were so large they were basically unusable.    

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016). 

Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107 (b).

Left Ankle

With regard to the history of the disabilities in issue, the Veteran's service treatment records show that in 1999, he was noted to have a left ankle sprain, and pes planus, with subsequent complaints of pain and stiffness.  In February 2001, the Veteran was noted to have a history of preoperative radiographs and preoperative CT (computerized tomography) scan of the left foot reveal a large accessory navicular with a fibrous synchondrosis.  He underwent an open reduction, internal fixation, accessory navicular left foot.  The postoperative diagnosis was symptomatic accessory navicular left foot.  In 2008, note complaints of left foot pain, with a notation of a "prominent fixation" and that a screw had "backed out."  In August 2008, he underwent hardware removal.  The postoperative diagnosis was left foot painful hardware.  See 38 C.F.R. § 4.1 (2016).  

In February 2002, the RO granted service connection for postoperative residuals, open reduction and internal fixation, left navicular, evaluated as 10 percent disabling.  

In January 2004, the RO denied a claim for a rating in excess of 10 percent.  

In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).

In February 2008, the RO denied a claim for an increased rating.  In July 2008, the RO denied the claim.  The Veteran has appealed.  

In May 2009, the RO assigned a temporary total (100 percent) evaluation for the Veteran's left ankle disorder for the period from August 26, 2008 to September 30, 2008.  The Veteran's 10 percent rating for his left ankle disability was resumed as of October 1, 2008.  The increased initial evaluation claim for the left ankle is therefore moot for the period from August 26, 2008 to September 30, 2008, and the evidence during this time period need not be further discussed, except as summarized infra. 

The RO has evaluated the Veteran's service-connected postoperative residuals, open reduction and internal fixation, left navicular, as 10 percent disabling under diagnostic codes (DCs) 5299-5271.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5299 represents an unspecified ankle disorder, and DC 5271 represents limited motion of the ankle, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

In addition, the following diagnostic codes are also relevant to the claim: 

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is warranted for ankylosis of the ankle, in plantar flexion less than 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or tarsal joint, or of the ankle itself, in poor weightbearing position, warrants a 20 percent evaluation. 

Under 38 C.F.R. § 4.71a, DC 5273, a 20 percent rating is warranted for Os calcis or astragalus, malunion of, with marked deformity. 

Under 38 C.F.R. § 4.71a, DC 5274, a 20 percent rating is warranted for: Astragalectomy.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10 - 11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual (VBA Manual M21-1).  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

A QTC examination report, dated in May 2008, notes that on examination, the Veteran's left ankle had dorsiflexion to 15 degrees, and plantar flexion to 45 degrees.  

A QTC examination report, dated in July 2011, notes that on examination, the Veteran's left ankle had dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  The report states that there was no ankylosis, and no indication of a malunion of the os calcis, or the astralgus, on the left.  

A VA ankle conditions disability benefits questionnaire (DBQ), dated in August 2015, notes that on examination, the Veteran's left ankle had dorsiflexion to 15 degrees, and plantar flexion to 45 degrees.  The report states that there was no ankylosis.  

The Board finds that the claim must be denied.  The only specific findings as to the range of motion in the left ankle show that it had dorsiflexion to no less than 15 degrees, and plantar flexion to no less than 45 degrees.  There is no competent evidence to show ankylosis of the left ankle.  The Board therefore finds that the evidence is insufficient to show ankylosis of the left ankle, or a marked limitation of left ankle motion, as required for an increased rating under DC's 5270, 5271, and 5272.  In addition, there is no medical evidence of record to show that the Veteran's left ankle is productive of a malunion of the os calcis or astragalus, or astragalectomy, to warrant a rating in excess of 10 percent under DC's 5273 or 5274. 

Finally, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).

The May 2008 QTC report notes complaints of constant, localized pain that was aching and sharp, and which could be elicited by physical activity, as well as by standing.  On examination, the Veteran's gait was within normal limits.  There were no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  There was no deformity.  There was tenderness.  However, following repetitive motion, joint function was not observed to be additionally limited by fatigue, weakness, lack of endurance, or incoordination.  An X-ray was noted to show status post ORIF of a left foot fracture with two screws in place in the navicular bone.  The diagnosis was status post open reduction and internal fixation, left navicular.  The Veteran was noted to report that he was an administrative worker at a fire department, and to have been relocated to administration because he had not been able to function effectively.

VA progress notes, dated in 2010, include a notation of a history of left foot navicular fracture with repair and subsequent removal of painful hardware, and that the Veteran was "wearing Vibram running shoes runs under two miles."  

A report from Dr. A.S., dated in January 2011, notes that the ankle had a full range of motion, with no swelling or crepitus.  Gait was antalgic.  

The July 2011 QTC report notes complaints of pain and weakness, and problems standing and walking for long periods.  On examination, gait was within normal limits.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, tenderness, heat, deformity, malalignment, subluxation, or guarding of movement.  Following repetitive motion, bilaterally, there was no additional limitation of motion, and joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Subjective factors were pain, and difficulty standing and walking for extended periods of time.  Objective factors were X-ray evidence of mild flattening of the metatarsal arch with weight-bearing; no old fracture was seen on X-ray and it was noted that the fracture site may have remodeled.  The relevant diagnosis was status post open reduction and internal fixation, left navicular.  The effect on usual occupation, and on daily activity, were noted as pain, difficulty standing, walking, climbing ladders with full bunker gear.  The effects on daily activity were also noted to include an inability to exercise strenuously, and difficulty climbing ladders or stairs.  

The August 2015 VA ankle DBQ shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran has no symptoms relating to his ankles.  He did not report flare-ups.  The navicular bone is a part of the foot and does not involve the ankle joint.  There was no pain on weight-bearing, and no objective evidence of localized tenderness or pain on palpation of the joint.  There was no additional loss of function, or range of motion, after three repetitions.  Functional ability was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over time.  Strength was 5/5 on dorsiflexion and plantar flexion.  There was no muscle atrophy.  Ankle instability or dislocation was not suspected.  Degenerative or traumatic arthritis was not documented with imaging studies.  This condition does not impact his "ability  to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)."

A VA foot conditions DBQ, dated in August 2015, is summarized infra.  It shows inter alia that there were no symptoms related to his healed navicular fracture.  He denied flare-ups, functional loss, or functional impairment.  The report notes that there were no residual signs or symptoms due to arthroscopic or other foot surgery.  

In summary, the Veteran is not shown to have a limitation of motion for a 20 percent evaluation under DC 5271, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a rating in excess of 10 percent for the left ankle on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence does not show that there was a quantifiable loss due to actual pain.  The May 2008 and July 2011 QTC reports state that following repetitive motion, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The August 2015 VA DBQ states that after three repetitions there was no additional loss of function, or range of motion, and that functional ability was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over time.  Mitchell.  The DBQ also shows that the Veteran had 5/5 strength.  There is no evidence of laxity or atrophy.  The Board therefore finds that, when the ranges of motion in the left ankle are considered together with the evidence of functional loss due to ankle pathology, the evidence does not support a conclusion that the loss of motion in the left ankle more nearly approximates the criteria for a rating in excess of 10 percent under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Bilateral Pes Planus

In February 2002, the RO granted service connection for bilateral pes planus, evaluated as noncompensable (0 percent disabling).  

In April 2002, the RO increased the Veteran's rating to 10 percent.  

In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).

In February 2008, the RO denied a claim for an increased rating.  In July 2008, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276. 

Under DC 5276, a 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral. 

A 30 percent evaluation is assigned respectively for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (a 20 percent rating is warranted when these symptoms are unilateral).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

A May 2008 QTC examination report notes complaints of pain occurring three times per week, lasting three to four hours.  The pain can be elicited by physical activity, and it was relieved by rest and medication (Vicodin).  The Veteran was unable to stand for a long period of time, and his feet fatigued easily.  He was not as active as he used to be, which hindered his job performance.  At the time of the pain, the Veteran could function without medication.  He also reported swelling at rest.  At rest, he had no pain, weakness, stiffness, or fatigue.  He had swelling and fatigue upon standing and walking, but no pain, weakness, or stiffness.  He used Motrin, without relief.  On examination, the left foot had no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  There was pes planus. 
The right foot had tenderness, but no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was pes planus.  

For both feet, there was no deformity, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  There was no active motion in the metatarsophalangeal joint of either great toe.  There was no valgus present.  There was no forefoot or midfoot malalignment.  Palpation of the plantar surfaces revealed moderate tenderness, bilaterally.  The Achilles tendons had good alignment.  There was no pes cavus, hammer toes, Morton's metatarsalgia, or hallux valgus.  Gait and posture were within normal limits.  There were limitations in standing and walking, specifically, pain after walking less than one mile.  He requires arch supports, but no orthopedic or corrective shoes, foot supports, or build-up of shoes or shoe inserts.  Weight-bearing and non-weight-bearing X-rays of the right foot were within normal limits.  An X-ray of the left foot showed status post ORIF with two screws in place in the navicular bone.  The diagnosis was pes planus.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  An assistive device was not required for ambulation.  

The July 2011 QTC examination report notes complaints of constant bilateral foot pain that was exacerbated by physical activity and was relieved by rest.  At the time of the pain he can function without medication at times, and at other times he required medication.  At rest, he has stiffness, swelling, and fatigue.  He has no stiffness while standing or walking, but he has pain, weakness, swelling and fatigue.  Bilaterally, there was no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints of the great toes, bilaterally.  There was slight tenderness of the plantar surface of the left foot, with no tenderness on the right.  Alignment of the Achilles tendon was normal, bilaterally, on both weight bearing, and non-weight bearing.  There was pes planus.  Bilaterally, there was no valgus present, no forefoot or mid-foot mal-alignment, deformity (such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  There was no pes cavus, hallux valgus, or hallux rigidus.  The Veteran has limitations standing and walking, with increased left foot pain and decreased mobility during extended periods of standing and walking.  He requires arch supports and shoe inserts, and specifically-made orthotic inserts, which do not relieve his pain.  He does not require orthopedic shoes, corrective shoes, foot supports or build up of the shoes.  X-rays were noted to be within normal limits, bilaterally, despite some mild metatarsal flattening.  The relevant diagnosis was (bilateral) pes planus with subjective factors of pain, difficulty standing and walking for extended periods of time.  Other findings in this report were discussed, supra.

A VA foot conditions DBQ, dated in August 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran complained of a numb feeling medially with exercise, no pain, and that he uses orthotics, with no symptoms related to his healed navicular fracture.  He denied flare-ups, functional loss, or functional impairment.  There was no pain on use, or manipulation, no characteristic calluses, and no extreme tenderness of plantar surface of either foot.  There was decreased longitudinal arch height of both feet on weight bearing.  There was no marked deformity, or marked pronation, of either foot.  Other than pes planus, there was no lower extremity deformity causing alteration of the weight-bearing line, no inward bowing of the Achilles tendon (i.e. hindfoot valgus with lateral deviation of the heel) of one or both feet, and no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  There were no residual signs or symptoms due to arthroscopic or other foot surgery.  On examination, there was no pain, bilaterally, and no functional loss in either lower extremity.  There was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time, bilaterally.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time, bilaterally.  No assistive devices were required as a normal mode of locomotion.  Degenerative or traumatic arthritis was not documented by imaging studies.  There was no impact on his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.). 
The diagnosis was flat foot (pes planus).  

The Board finds that the criteria for a rating in excess of 10 percent have not been met.  The QTC and VA examination reports all show that marked deformity is not present.  While there is pain on use noted in May 2008 and July 2011, it was not noted in August 2015.  There are no findings of pain at rest.  In May 2008 and August 2015, the Veteran was specifically noted not to have callosities.  The August 2015 VA DBQ shows that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time, bilaterally, there was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time, bilaterally, and that there was no impact on his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The Board therefore finds that the evidence is insufficient to show severe acquired flatfoot of either foot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  In summary, the evidence does not show that the Veteran has either unilateral or bilateral severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  Accordingly, the criteria for a rating in excess of 10 percent under DC 5276 have not been met, and the claim must be denied.

The Board has also considered whether an evaluation in excess of 10 percent is warranted on the basis of functional loss due to pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of DC 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the 10 percent rate under DC 5276.  

Finally, a rating by analogy to any other diagnostic code is not warranted.  Pes planus is specifically listed in the rating schedule.  When a condition is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).



Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that increased ratings are warranted.  

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to the disabilities on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no assertion of entitlement to an extraschedular rating, to include an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In this regard, the Board notes that the August 2015 VA ankle DBQ does not indicate whether the ranges of ankle motion were active or passive, and does not specify range of motion with and without weight-bearing, or ranges of motion for the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, both the August 2015 VA examiners stated that the navicular bone, the fracture of which is the service-connected disability in issue, is a part of the foot and that it does not involve the ankle joint.  The examiner further noted that there was no pain on weight-bearing, and that there was no additional loss of function, or range of motion, after three repetitions.  Functional ability was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over time.  Degenerative or traumatic arthritis was not documented with imaging studies.  In summary, it appears that the August 2015 VA examination report fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon this examination report.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

A rating in excess of 10 percent for service-connected postoperative residuals, open reduction and internal fixation, left navicular, is denied.

A rating in excess of 10 percent for bilateral pes planus is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


